Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1,2,4-7,9, 11, 12 and 22-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7, 12, 13, 18-20 of copending Application No. 17379417 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Current application: 17109789
Copending application:17379417
1. An outer case for covering a handheld electronic device or handheld electronic device case, the outer case comprising: a base; a lid pivotably attached to the base; and a collar slidable along the base and away from the lid such that the lid rotates away from the base as the collar slides away from the lid. 
22. A handheld electronic device system comprising: either one or both of a handheld electronic device and a handheld electronic device case configured for storing the electronic device; and the outer case of claim 1 enclosing the one or both of the electronic device and the electronic device case in a first state and exposing the one or both of the electronic device and the electronic device case in a second state. 
23. An outer case for covering a handheld electronic device or handheld electronic device case, the outer case comprising: a base; a lid; and a collar attached to the base and the lid such that the lid is pivotable about a pivot axis relative to the base, wherein the collar is moveable in a direction away from the lid such that the lid rotates away from the base during movement of the collar in the direction away from the lid. 

1. An outer case for covering a handheld electronic device or handheld electronic device case, the outer case comprising: a base; a lid pivotably attached to the base; and a collar slidable along the base and away from the lid such that the lid rotates away from the base as the collar slides away from the lid. 
18. A handheld electronic device system comprising: either one or both of a handheld electronic device and a handheld electronic device case configured for storing the electronic device; and the outer case of claim 1, the outer case enclosing the one or both of the electronic device and the electronic device case in a first state and exposing the one or both of the electronic device and the electronic device case in a second state. 
19. An outer case for covering a handheld electronic device or handheld electronic device case, the outer case comprising: a base; a lid; and a collar attached to the base and the lid such that the lid is pivotable about a pivot axis relative to the base, wherein the collar is moveable in a direction away from the lid such that the lid rotates away from the base during movement of the collar in the direction away from the lid. 





Allowable Subject Matter
The independent claims 1, and 23 identifies a uniquely distinct feature of “…a collar slidable along the base and away from the lid such that the lid rotates away from the base as the collar slides away from the lid.”
Le Blanc (US 20170094381) teaches a case for a listening device includes a housing and a lid attached to the housing with a pivotable joint allowing the lid to rotate between a closed position and an open position. An over center mechanism for the lid includes a torsion spring that impels the lid to either the open or the closed position. See at least abstract.  Further, Le Blanc teaches a housing 2205 is covered by a lid 2210 that is pivotally coupled to the housing. Case 2200 can also have an open position, illustrated in FIG. 22D where lid 2210 is pivotally displaced from housing 2205. A spring actuated over center mechanism 2220 is shown in more detail in the expanded view in 
Ingraham (US D775818 S), Armstrong (US D922070 S), Yu (US D907049 S), Wang (US D907048 S) teaches ornamental designs for wearable headphone storage cases. The prior arts fails to anticipate or render the independent claims obvious. 
Claims 3,8,10 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651